718 S.E.2d 388 (2011)
STATE
v.
Tony Savalis SUMMERS.
No. 328A11-1.
Supreme Court of North Carolina.
November 9, 2011.
Shelagh R. Kenney, Durham, for Summers, Tony Savalis.
Steven Cole, Assistant District Attorney, for State of N.C.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
Douglas J. Henderson, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 26th of October 2011 by Defendant to Stay Appellate Proceedings Until Guilford County Considers and Rules Upon Previously-Filed Motion:
"Motion Allowed by order of the Court in conference, this the 9th of November 2011."